PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/299,293
Filing Date: 12 Mar 2019
Appellant(s): Allegro MicroSystems, LLC



__________________
Anthony T. Moosey
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 2/28/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021, and 2/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Appellant’s Argument: 
Appellant argues that Kikuchi does not disclose that a speed feedback loop includes a second difference circuit, and that a motor is directly coupled to the second difference circuit to provide a back-electromotive force (EMF) signal directly to the second difference circuit. Appellant argues that the synchronous generator is not directly coupled to the adder, which feeds the rotational speed controller, but that it is indirectly coupled to the adder. And thus, the Kikuchi reference does not disclose the claimed invention.
A. Examiner’s Response:
Regarding appellant’s arguments above, Examiner respectfully disagrees for the main reason that one of ordinary skill in the art would find it unlikely and mostly impossible to take a power signal to directly detect a back EMF signal, since it would be necessary to convert the analog signal at one point to be able to process the data.  This is clearly shown in Fig. 1 of the instant application (see illustration below) where a multiplexer 118, is connected to an analog to digital converter (ADC) 116a, and a shunt resistor, 120, is connected to a differential amplifier, 122, which is then fed to an analog to digital converter (ADC) 124a, which is then regarded as signal 102a in Fig. 2.  This is clearly supported in ¶0040 of Appellant’s specification. 
Appellant further states in ¶0048 of the instant application that the type of signal is not important and that “Back- EMF may be a signal representing the back-EMF voltage of motor 102 or any other type of signal that can represent the speed of motor 102.”
Moreover, in ¶0050, Appellant further describes that: “Although not shown, motor control system 100 may include signal shaping circuits such as amplifiers, filter, and the like, to condition back-EMF signal 102a before it is received by difference circuit 212.”
As such, appellant arguments would contradict his own teaching that their invention does not directly connect the motor (102) to difference circuit (212) and that some form of signal conditioning or intermediary step would be required in order for the control circuit, 202, to read the back EMF signal from the motor which would represent speed (see appellant’s drawing figure 1 and 2 below)
                          
    PNG
    media_image2.png
    627
    843
    media_image2.png
    Greyscale

                         

                        
    PNG
    media_image3.png
    437
    839
    media_image3.png
    Greyscale

Finally, As shown in the Kikuchi reference in fig. 1 shown below, the motor/generator, 1, is connected to 6 and 7, which reads the voltage and current, convert it to a 2-phase current via 8, and then it goes to the induced voltage estimator, 11, which calculates the Back EMF (i.e. induce voltagei), and then 12, calculates the angular speed of the motor which is then fed to the adder to determine an error. This process is identical to what is shown Appellant’s disclosure in Fig. 2 and ¶0048 and ¶0050. As such, since Appellant’s invention and that of Kikuchi reference show identical embodiments, is directly connecting the second difference circuit directly to the motor to provide a back electromotive force.  Therefore,  Appellant argument are baseless and has not shown how the teaching of Kikuchi is different than the claim invention. Appellant’s argument only amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  




    PNG
    media_image4.png
    492
    788
    media_image4.png
    Greyscale

 As such, examiner believes the Kikuchi reference to anticipate appellants invention in its entirety.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Charles S Laughlin/Examiner, Art Unit 2846                                                                                                                                                                                                        
Conferees:

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

 



                                   

             


    
        
            
        
            
        
            
        
            
        
            
    

    
        i  The production of an electromotive force in a conductor when there is a change in magnetic flux through the conductor. See Oxford University Press: A Dictionary of Electronics and Electrical Engineering (5 ed.), 2018.